Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsipouras et al. (US 2006/0072805 A1; hereafter: Tsipouras).
Regarding Claim 1, Tsipouras teaches: a method (Figure 1) comprising: obtaining, by a diagnostic platform, an image generated by an electronic device of a slide viewable through an eyepiece of a microscope (Figure 1: element 101 and 103; Figure 2: element 201, 203, 205, 209; Figure 2 shows an electronic device capable of capturing and generating an image of a slide viewable through an eyepiece); determining, by the diagnostic platform, that the image should be analyzed as part of an examination session (Figure 1: element 103; ¶75: “Screen the one or more blood smears until a predetermined number of fetal cells (e.g., nucleated erythrocytes) have been identified and their coordinates defined 103”; suggests that if the predetermined number of fetal cells is not reached than the image is not selected or additional screening is done); identifying, by the diagnostic platform, a detection model designed to detect instances of objects in a class when applied to images (Figure 1: element 103; ¶75: “Screen the one or more blood smears until a predetermined number of fetal cells (e.g., nucleated erythrocytes) have been identified and their coordinates defined 103”; screening of a blood smear suggests a detection model has been chosen to identify an object of interest; ¶78 further describes how cells are identified); applying, by the diagnostic platform, the detection model to the image to generate at least one output, wherein each output is indicative of an instance of an object in the class (Figure 1: element 103; ¶75: “Screen the one or more blood smears until a predetermined number of fetal cells (e.g., nucleated erythrocytes) have been identified and their coordinates defined 103”); inferring, by the diagnostic platform based on the at least one output, a health state of an individual whose blood is smeared on the slide (Figure 1: element 105; ¶76: “Process those smears or coordinates  of a smear at which fetal cells have been identified, diagnosing the presence or absence of a particular genetic feature in the cells 105.”); and generating, by the diagnostic platform, a visualization component that specifies the health state (¶183: “The program prompts and measurement results are shown on the computer monitor 213, while the images acquired through the imaging hardware 211 are displayed on the dedicated imaging monitor 215.”).
Regarding Claim 2, Tsipouras teaches: the method of claim 1, wherein the image is one of a series of image obtained by the diagnostic platform (¶233: “The stage is moved to the next non-processed fetal cell and the above process is repeated (Step 515)”; suggests that a series of images are obtained for an individual slide)
Regarding Claim 3, Tsipouras teaches: method of claim 2, wherein said determining comprises: examining metadata that accompanies the image to identify a set of coordinates representative of location with respect to the slide (¶75: “Screen the one or more blood smears until a predetermined number of fetal cells (e.g., nucleated erythrocytes) have been identified and their coordinates defined 103”), comparing the set of coordinates to coordinates of a preceding image in the series of image, and confirming based on said comparing, that a shift exceeding a predetermined amount occurred between the preceding image and the image (¶112: “when starting the host computer moves the sample stage to an initial (x.sub.1, y.sub.1) position. Following the acquisition of the images at this position, the stage moves to a new (x.sub., y.sub.2)”; suggests that the sample stage moves until the field of view no longer includes the field of view of the previous image which would require a shift of a predetermined amount).
Regarding Claim 6, Tsipouras teaches: the method of claim 1, wherein the detection model is one of multiple detection models applied to the image by the diagnostic platform (¶78 discusses various techniques and features that can be used to identify cells and objects in an image and a slide using various cell recognition algorithms.).
Regarding Claim 7, Tsipouras teaches: the method of claim 6, wherein each of the multiple detection models applies a different object detection algorithm (¶78 discusses various techniques and features that can be used to identify cells and objects in an image and a slide using various cell recognition algorithms.).

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsipouras as applied to claims above, and further in view of Quinn et al. “Automated Blood Smear Analysis for Mobile Malaria Diagnosis”, Mobile Point-of-Care Monitors and Diagnostic Device Design, CRC Press, Pages 115–132 (2014); hereafter: Quinn.
Regarding Claim 4, Tsipouras teaches: the method of claim 1, but does not explicitly disclose wherein said determining comprises: confirming that a characteristic indicative of quality exceeds a predetermined threshold by analyzing the image.
In a related art, Quinn teaches: confirming that a characteristic indicative of quality exceeds a predetermined threshold by analyzing the image (Section 8.4: ¶3: “After eliminating images which were out of focus, having motion artifacts from movement of the microscope stage during image capture, or were hyperparasitemic to the extent that it would be impractical to confidently label every parasite in the image”) for identifying and selecting higher quality images.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsipouras with the above teachings of Quinn to incorporate the determination of an image quality. The motivation in doing so would lie in identifying and selecting higher quality images yielding more accurate processing results.
Regarding Claim 5, Tsipouras, in view of Quinn, teaches: the method of claim 4, wherein the characteristic is hue, saturation, contrast, signal-to-noise (SNR) ratio, or clarity (Quinn: Section 8.4: ¶3: “After eliminating images which were out of focus, having motion artifacts from movement of the microscope stage during image capture, or were hyperparasitemic to the extent that it would be impractical to confidently label every parasite in the image”; out of focus characteristic is related to clarity.).
Regarding Claim 8, Tsipouras, in view of Quinn, further teaches: the method of claim 1, wherein each of the at least one output is a bounding box that defines a perimeter of a region of pixels representative of the corresponding instance of the object (Quinn: Figure 8.8 shows different colored squares identifying different classes of outputs) for clearly delineating different classes of detected objects.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Tsipouras, in view of Quinn, with the additional teachings of Quinn to incorporate outputting a bounding box based on the detected object. The motivation in doing so would lie in delineating different classes of detected objects in an easier to view manner for additional analysis.
Regarding Claim 9, Tsipouras, in view of Quinn, further teaches: a system for analyzing images of a slide with a blood smear thereon that is observable through an eyepiece of a microscope (Tsipouras: Figure 2; Tsipouras: ¶2: “The present invention relates to computer controlled methods and apparatus for obtaining and preparing cell samples and for identifying a rare cell of interest from a field of cells.”), the system comprising: an optical adapter configured to maintain an electronic device in a predetermined arrangement with respect to the eyepiece of the microscope (Quinn: Figure 8.1 shows an adapter to mount an electronic device to an eyepiece of the microscope); and the electronic device that includes a memory with instructions stored thereon that, when executed by a processor, cause the processor to (Tsipouras: ¶25: “a computer readable storage medium having fixed therein a sequence of computer instructions directing a computer system to detect whether a genetic abnormality is present.”): cause a series of images of the slide to be generated by a camera based on light reflected through the eyepiece, and analyze the series of images in real time to detect, classify, and count regions of pixels representative of abnormal cells in the blood smear (Tsipouras: Figure 1 and 3; Tsipouras: Figure 3 and Figure 1: element 103 discloses that a series of images are captured based on whether or not the microscope shows a predetermined number of cells. Tsipouras: Figure 1: element 105 discloses classifying and diagnosing the images generated; Tsipouras: ¶190-198 further discloses the methodology for identifying and count regions containing objects of interests) for maintaining a camera position in relation to a microscope.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsipouras, in view of Quinn, with the additional teachings of Quinn to incorporate an adapter to maintain the position of electronic device with the microscope eyepiece. The motivation in doing so would lie in more consistent image captures.
Regarding Claim 10, Tsipouras, in view of Quinn, teaches: the system of claim 9, wherein the instructions further cause the processor to: determine quality of each image in the series of images  (Quinn: Section 8.4: ¶3: “After eliminating images which were out of focus, having motion artifacts from movement of the microscope stage during image capture, or were hyperparasitemic to the extent that it would be impractical to confidently label every parasite in the image”), and responsive to determining that quality has fallen beneath a threshold, improve quality by adjusting color balance, exposure, color temperature, clarity, or sharpness of the camera (Tsipouras: ¶249: “a preprocessing procedure is first executed … Preprocessing permits the software to compensate for specimen-to specimen variations.”; Tsipouras: Figure 11: element 1105; Tsipouras: ¶251 describes the preprocessing method where the RGB values of the images are set to minimum or maximum values to sharpen image quality and highlight objects of interests.).
Regarding Claim 11, Tsipouras, in view of Quinn, teaches: the system of claim 9, wherein the instructions further cause the processor to: generate, for each image in the series of images, a shift metric by calculating shift with respect to a preceding image (Tsipouras: ¶112: “when starting the host computer moves the sample stage to an initial (x.sub.1, y.sub.1) position. Following the acquisition of the images at this position, the stage moves to a new (x.sub., y.sub.2)”; suggests that the sample stage moves until the field of view no longer includes the field of view of the previous image).
Regarding Claim 12, Tsipouras, in view of Quinn, teaches: the system of claim 9, wherein the instructions further causes the processor to: cause display of an image in which each detected object is visually highlighted (Tsipouras: ¶183: “The program prompts and measurement results are shown on the computer monitor 213, while the images acquired through the imaging hardware 211 are displayed on the dedicated imaging monitor 215.”; Quinn: Figure 8.8 shows different colored squares identifying different classes of outputs).
Regarding Claim 13, Tsipouras, in view of Quinn, teaches: the system of claim 12, wherein the instructions further cause the processor to: generate an alert responsive to a determination that a detected object is indicative of an unhealthy cell (Quinn: Figure 8.8 shows different colored squares identifying different classes of outputs; the different colored bounding boxes alerts a user to unhealthy or abnormal cells.).
Regarding Claim 14, Tsipouras, in view of Quinn, teaches: a method comprising: placing a slide with blood smear thereon on a stage of a microscope (Tsipouras: Figure 1: element 101); affixing an electronic device to the microscope such that a camera of the electronic device is aligned with an eyepiece of the microscope (Quinn: Figure 8.1 shows an adapter to mount an electronic device to an eyepiece of the microscope); causing the camera of the electronic device to generate a series of images of the blood smear from light reflected through the eyepiece of the microscope (Tsipouras: Figure 1 and 3; Tsipouras: Figure 3 and Figure 1: element 103 discloses that a series of images are captured based on whether or not the microscope shows a predetermined number of cells,); and initiating analysis of the series of image by a computer program that resides on the electronic device, wherein the computer program is configured to detect, classify, and count regions of pixels representative of the cells in the series of images (Tsipouras: Figure 1: element 105 discloses classifying and diagnosing the images generated; Tsipouras: ¶190-198 further discloses the methodology for identifying and count regions containing objects of interests). 
Regarding Claim 15, Tsipouras, in view of Quinn, teaches: the method of claim 14, further comprising: relocating the slide on the stage of the microscope on a periodic basis so that each of the series of images is of a different portion of the blood smear (Tsipouras: ¶112: “when starting the host computer moves the sample stage to an initial (x.sub.1, y.sub.1) position. Following the acquisition of the images at this position, the stage moves to a new (x.sub., y.sub.2)”).
Regarding Claim 16, Tsipouras, in view of Quinn, teaches: the method of claim 15, prompting generation of each of the series of images by specifying, via the electronic device, when the slide has been relocated (Tsipouras: ¶112: “when starting the host computer moves the sample stage to an initial (x.sub.1, y.sub.1) position. Following the acquisition of the images at this position, the stage moves to a new (x.sub., y.sub.2)”; Figure 3: element 323, 303, and 305 show additional images being captured after relocation of the slide.). 
Regarding Claim 17, Tsipouras, in view of Quinn, further teaches: the method of claim 14, further comprising: initiating an analysis mode by choosing a type of test to be performed, wherein the type of test is selected from complete blood count, bone marrow analysis, malaria detection/counting, and histopathology analysis (Tsipouras: ¶2: The present invention relates to computer controlled methods and apparatus for obtaining and preparing cell samples and for identifying a rare cell of interest from a field of cells and making a diagnosis based on a characteristic of a rare cell selected in the field.”; Quinn: Section 8.1: “The gold standard test for malaria is the hundred-year-old method of preparing a blood smear on a glass slide, staining it, and examining it under a microscope to look for the parasite genus plasmodium.”)
Regarding Claim 18, Tsipouras, in view of Quinn, teaches: the method of claim 14, further comprising: inputting, via the electronic device, information regarding the blood smear on the slide, wherein the information includes a smear identifier or a patient identifier (Tsipouras: ¶251: “The file name, 1119, is passed to the main processing steps.”; file name could contain patient or smear identifiers.).
Regarding Claim 19, Tsipouras, in view of Quinn, teaches: the method of claim 14, further comprising: reviewing a report that identifies the regions of pixels labelled as representative of abnormal cells (Tsipouras: ¶183: “The program prompts and measurement results are shown on the computer monitor 213, while the images acquired through the imaging hardware 211 are displayed on the dedicated imaging monitor 215.”).
Regarding Claim 20, Tsipouras, in view of Quinn, teaches: the method of claim 19, further comprising: providing, via the electronic device, input indicative of a request to alter a label assigned to a given region of pixels by the computer program (Tsipouras: ¶39: “In one embodiment of the invention, when the rare cell type is present in the sample, the method of the invention detects the rare cell type at a frequency of no less than 80%. In other embodiments, the detection frequencies are no less than 85%, 90%, 95% and 99%”; suggests that the user can adjust detection frequency in order to adjust the labels assigned to a given region.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al. (US 2004/0241677 A1), Kilpatrick et al. (US 2013/0078636 A1), Park et al. (US 2020/0394794 A1), Aitaru et al. (US 2018/0143179 A1), Berezhna et al. (US 2017/0178361 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIUS CHAI/Examiner, Art Unit 2668    

/VU LE/Supervisory Patent Examiner, Art Unit 2668